Exhibit 10.4
 
CONSULTING AGREEMENT
 

--------------------------------------------------------------------------------

 
THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into this 24th
day of March, 2010, and shall be effective as of the Closing Date (as such term
is defined in the Asset Purchase Agreement (as hereinafter defined)) (the
“Effective Date”), by and between Corporate Resource Development Inc., a
Delaware corporation (“Buyer”) and Eric Goldstein (the “Consultant”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Asset Purchase Agreement (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, Buyer has entered into a Foreclosure and Asset Purchase Agreement, on
the date hereof (the “Asset Purchase Agreement”), with Rosenthal & Rosenthal,
Inc., the Consultant, GT Systems Inc. (“GT”), certain of GT’s operating
affiliates party thereto (the “Operating Affiliates” and collectively with GT
and the Consultant, “Obligors”), and certain other persons party thereto;
 
WHEREAS, pursuant to the Asset Purchase Agreement, Buyer purchased assets
relating to the temporary and permanent placement of employees (excluding the
business related to the temporary and permanent placement of employees in the
light industrial industry and for translation and interpreting services, the
“Business”);
 
WHEREAS, the Consultant has a 100% ownership interest in GT and the Operating
Affiliates and, pursuant to the Asset Purchase Agreement, transferred the
goodwill associated with the Purchased Assets;
 
WHEREAS, the Consultant has specialized and unique skills, knowledge and
contacts with respect to the Business; and
 
WHEREAS, Buyer desires to retain the Consultant as a consultant in order to
assist Buyer in the maintenance and development of the Business.
 
NOW, THEREFORE, in consideration of the terms and mutual undertakings herein
contained, Buyer and the Consultant hereby agree as follows:
 
1. Consulting Services; Term; Termination for Cause.  Commencing on the
Effective Date and, unless extended as provided herein, ending on the third
anniversary of the Effective Date (such period, the “Term”), the Consultant
agrees to make himself reasonably available to provide to Buyer the consulting
services (the “Consulting Services”) described on Exhibit A hereto. The
Consultant shall provide such Consulting Services during regular business hours
and otherwise as and to the extent described on Exhibit A hereto.  The
Consultant shall report to the President and Chief Executive Officer of
Corporate Resource Services, Inc. (“CRS”) or such other person acting in such
capacity or such other senior executive officer of CRS as may be acting in such
capacity (such person to whom the Consultant shall report, the “CEO”).  The
Consultant shall not have any responsibility or authority for the supervision or
management of the employees of CRS, Buyer or its subsidiaries.  The Term may be
extended by mutual agreement of the parties hereto in accordance with Section
9(c).
 
1

--------------------------------------------------------------------------------


 
Buyer may end the Term at any time for Cause, effective upon delivery of prior
written notice to the Consultant.  For purposes of this Agreement, “Cause” shall
mean the Consultant’s (i) breach of his obligations set forth in Section 7
hereof, (ii) fraud or dishonesty in the course of the performance of his duties
hereunder, in either case resulting in material economic harm or material damage
to Buyer, or (iii) conviction or pleading guilty or nolo contendere to any
felony charge in connection with any acts committed by the Consultant on or
after the Effective Date.
 
Upon the expiration of the Term, (i) Buyer will pay (or cause to be paid) all
accrued but unpaid Consulting Compensation (as defined below) set forth on
Exhibit A hereto and expense reimbursements as of the date of such expiration;
and (ii) this Agreement will terminate except that Sections 3, 5, 6, 7 and 8
will continue in full force and effect.
 
2. Compensation and Expenses.  As compensation for performing the Consulting
Services, Buyer will pay (or cause to be paid) to the Consultant the Consulting
Compensation set forth on Exhibit A hereto (the “Consulting
Compensation”).  Buyer will reimburse the Consultant for any and all reasonable,
documented out-of-pocket expenses incurred by the Consultant with Buyer’s prior
written consent in performing the Consulting Services; provided, however, the
Consultant shall not be required to obtain such prior written consent with
respect to the incurrence of any expenses in performing the Consulting Services
of less than $500 in the aggregate per month.
 
3. Confidentiality.  In connection with performing the Consulting Services, the
Consultant may come into possession of information regarding Buyer and its
parent, subsidiaries, partners, manager, Affiliates and their respective
representatives, agents, employees, officers and directors (collectively,
“Confidential Information”).  During and after the Term, the Consultant agrees
to refrain from disclosing any Confidential Information to any person or entity,
except to the extent (i) required by law, regulation, subpoena or other legal
process or proceeding (and only after prior notice to Buyer); (ii) required in
connection with performing the Consulting Services; (iii) Confidential
Information is or becomes generally available to the public through no action or
omission of the Consultant; or (iv) Buyer has consented in writing to such
disclosure.  Upon the expiration of the Term or upon the written request of
Buyer, the Consultant will return to Buyer all Confidential Information that has
been provided to the Consultant.
 
4. Independent Contractor Status.  The relationship of the Consultant to Buyer
in performing the Consulting Services shall be that of an independent
contractor, and nothing contained in this Agreement shall create or imply a
partnership, joint venture, agency or employment relationship between the
Consultant and Buyer.  Without Buyer’s written consent, the Consultant, when
acting as a consultant under the terms of this Agreement, is not authorized to
bind Buyer or its parent or subsidiaries or to otherwise make any
representation, agreement or commitment on behalf of Buyer.  Buyer will not
withhold any federal, state or local payroll taxes or any state unemployment or
similar taxes in respect of the Consulting Compensation.  The Consultant will be
responsible for the payment of all applicable federal, state or local taxes
relating to the Consulting Compensation.
 
2

--------------------------------------------------------------------------------


 
5. Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing, shall be addressed as follows, and shall be
deemed to have been duly given on the date of delivery:
 
If to Buyer:
 
Corporate Resource Development Inc.
   
160 Broadway, 15th Floor
   
New York, New York 10038
   
Telephone:  (212) 346-7960
   
Attention:  Jay Schecter
     
with a copy to:
 
Bryan Cave LLP
   
1290 Avenue of the Americas
   
New York, NY 10104
   
Telephone: (212) 541-2275
   
Attention: Kenneth L. Henderson, Esq..
     
If to the Consultant:
 
Eric Goldstein
   
64 Osborn Road
   
Harrison, New York. 10528
     
with a copy to:
 
Todtman, Nachamie, Spizz & Johns, P.C.
   
425 Park Avenue
   
New York, New York  10022
   
Telephone: (212) 754-9400
   
Attention:  Alex Spizz, Esq.

 
Either party hereto may change its address for purposes of this Section 5 by
giving the other party hereto written notice of the new address in the manner
set forth above.
 
6. Indemnity.  Except to the extent caused by the negligence, fraud or
intentional misconduct of the Consultant or as a result of or in connection with
a breach by the Consultant of this Agreement, Buyer will indemnify and hold the
Consultant harmless against any and all liability of the Consultant arising out
of any third party claim, suit, action or proceeding (each a “Claim” and
collectively, “Claims”) in which the Consultant is made a defendant so far as
such Claim is based upon, with respect to, or in connection with, or arises out
of, results from, or relates to the Consultant’s relationship with Buyer or the
Consultant’s performance of the Consulting Services, and shall pay all costs,
including reasonable attorneys’ fees and expenses, incurred by or on behalf of
the Consultant to defend such Claims.  The Consultant shall not settle any
matter that would give rise to indemnification obligations of Buyer hereunder
without Buyer’s prior written approval.  It is expressly agreed and understood
that the indemnification obligation set forth in this Section 6 shall not apply
to any Excluded Liabilities (as such term is defined in the Asset Purchase
Agreement) or to any liability of Consultant arising or incurred prior to the
Closing Date, whether or not in connection with the Business.
 
3

--------------------------------------------------------------------------------


 
7. Non-Competition; Non-Solicitation.
 
 
(a)
The Consultant hereby acknowledges that he is familiar with the Business and the
trade secrets and with other confidential information related to the
Business.  The Consultant acknowledges and agrees that Buyer and General
Employment would be irreparably damaged if the Consultant were to provide
services to or otherwise participate in the business of any Person competing
with the Business in a similar business and that any such competition by the
Consultant would result in a significant loss of goodwill by Buyer and General
Employment.  The Consultant further acknowledges and agrees that the covenants
and agreements set forth in this Section 7 were good and sufficient
consideration for the Consultant and were a material inducement to Buyer to
enter into this Agreement and to perform its obligations hereunder, and that
Buyer would not obtain the benefit of the bargain set forth in this Agreement as
specifically negotiated by the parties hereto if the Consultant breached the
provisions of this Section 7.  Therefore, the Consultant agrees, in further
consideration of the Consulting Services and the goodwill of the Business sold
by him, that during the three (3) year period after the Effective Date (the
“Restricted Period”), the Consultant shall not (and shall cause his Affiliates
not to) directly or indirectly own any interest in, manage, control, participate
in (whether as an owner, officer, director, manager, employee, partner, agent,
representative or otherwise), consult with, render services for, or in any other
manner engage anywhere in New York, New Jersey, Pennsylvania, Connecticut, the
District of Columbia and Florida (the “Restricted Territory”) in any business
engaged directly or indirectly relating to the Business or the business engaged
in by Buyer; provided that nothing herein shall prohibit the Consultant or any
of his Affiliates from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded so long
as none of such Persons has any active participation in the business of such
corporation. The Consultant acknowledges that the Business and Buyer’s business
have been conducted or are presently proposed to be conducted throughout the
Restricted Territory and that the geographic restrictions and time periods, as
well as all other restrictions and covenants contained in Section 7 are
reasonable and necessary, and supported by good and valuable consideration, to
protect the goodwill of Buyer’s business and the Business being transferred by
Obligors pursuant to the Asset Purchase Agreement.

 
 
(b)
The Consultant agrees that he shall not (and shall cause his Affiliates not to)
directly, or indirectly through another Person during the Restricted Period, (i)
induce or attempt to induce any employee of the Business, or any of their
Affiliates to leave the employ of the Business, Buyer or any of their
Affiliates, or in any way interfere with the relationship between the Business,
Buyer or any of their Affiliates and any employee thereof, (ii) hire any person
who was an employee of the Business, Buyer or any of their Affiliates at any
time during the twelve-month period immediately prior to the date on which such
hiring would take place (it being conclusively presumed by the parties so as to
avoid any disputes under this Section 7(b) that any such hiring within such
twelve-month period is in violation of clause (i) above), or (iii) call on,
solicit or service any client, customer, supplier, licensee, licensor or other
business relation of Buyer, the Business, or any of their Affiliates (including
any Person that was a client, customer, supplier or other potential business
relation of Buyer, the Business, or any of their Affiliates at any time during
the twelve month period immediately prior to such call, solicit or service),
induce or attempt to induce such Person to cease doing business with the
Business, Buyer or any of their Affiliates, or in any way interfere with the
relationship between any such customer, supplier, licensee, licensor or business
relation and the Business, Buyer or any of their Affiliates (including making
any negative statements or communications about the Business, Buyer or any of
their Affiliates).

 
4

--------------------------------------------------------------------------------


 
 
(c)
If, at the time of enforcement of the covenants contained in this Section 7 (the
“Restrictive Covenants”), a court shall hold that the duration, scope or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area and
that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by
law.  The Consultant has consulted with legal counsel regarding the Restrictive
Covenants and based on such consultation has determined and hereby acknowledges
that the Restrictive Covenants are reasonable in terms of duration, scope and
area restrictions and are necessary to protect the goodwill of the Business,
Buyer’s business and the substantial investment in the Business made by General
Employment and Buyer under the Asset Purchase Agreement.

 
 
(d)
If the Consultant or an Affiliate of the Consultant breaches, or threatens to
commit a breach of, any of the Restrictive Covenants, Buyer shall have the
following rights and remedies, each of which rights and remedies shall be
independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to
Buyer at law or in equity: (i) the right and remedy to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Business and Buyer and that money damages would
not provide an adequate remedy to Buyer and that a bond of no more than $250 is
sufficient to any action by Buyer for temporary or injunctive relief; and (ii)
the right and remedy to require the Consultant to account for and pay over to
Buyer any profits, monies, accruals, increments or other benefits derived or
received by such Person as the result of any transactions constituting a breach
of the Restrictive Covenants.

 
5

--------------------------------------------------------------------------------


 
 
(e)
In the event of any breach or violation by the Consultant of any of the
Restrictive Covenants, the time period of such covenant shall be tolled until
such breach or violation is resolved.

 
 
(f)
Nothing contained in this Agreement shall prohibit the Consultant and any
Affiliates of the Consultant, from (i) collecting any receivables of Obligors
arising from the operation of the Business prior to the closing of the Asset
Purchase Agreement, (ii) winding down the business of Obligors (other than the
Business sold pursuant to the Asset Purchase Agreement), or (ii) actively
participating or engaging in the business of the Excluded Industries.

 
8. Assignment of Intellectual Property.
 
 
(a)
The Consultant will promptly disclose to Buyer any concept, idea, invention,
discovery, improvement or material, whether subject to intellectual property
protection or not, in any and all forms whatsoever (“Creations”), conceived or
made by him, alone or with others at any time during its consultancy.  The
Consultant agree that Buyer owns any such Creations, conceived or made by the
Consultant alone or with others at any time during his consultancy, and the
Consultant hereby assigns and agrees to assign to Buyer all rights he has or may
acquire therein and agrees to execute any and all applications, assignments and
other instruments relating thereto which Buyer deems necessary or
desirable.  These obligations shall continue beyond the termination of his
consultancy with respect to Creations and derivatives of such Creations
conceived or made during his service with Buyer.  The Consultant understands
that the obligation to assign Creations to Buyer shall not apply to any Creation
which is developed entirely on the Consultant’s own time without using any of
Buyer’s equipment, supplies, facilities, and/or Confidential Information unless
such Creation (a) relates in any way to the Business or to the current or
anticipated research or development of Buyer or any of its Affiliates (except
any Creations which relate to the business of the Excluded Industries); or (b)
results in any way from his work at Buyer.

 
 
(b)
The Consultant will not assert any rights to any concept, material, invention,
discovery, idea or improvement, in any and all forms whatsoever, relating to the
business of Buyer or any of its Affiliates or to his duties hereunder as having
been made or acquired by the Consultant prior to his work for Buyer, except for
the matters, if any, described in Exhibit B to this Agreement.

 
 
(c)
During the Term, if  the Consultant incorporates into a product or process of
Buyer or any of its Affiliates anything listed or described in Exhibit B, Buyer
is hereby granted and shall have an exclusive, royalty-free, irrevocable,
perpetual, worldwide license (with the right to grant and authorize sublicenses)
to make, have made, modify, use, sell, offer to sell, import, reproduce,
distribute, publish, prepare derivative works of, display, perform publicly and
by means of digital audio transmission and otherwise exploit as part of or in
connection with any product, process or machine.

 
6

--------------------------------------------------------------------------------


 
 
(d)
The Consultant agrees to cooperate fully with Buyer, both during and after the
Consultant’s service with Buyer, with respect to the procurement, maintenance
and enforcement of copyrights, patents, trademarks and other intellectual
property rights (both in the United States and foreign countries) relating to
such Creations which are owned by Buyer hereunder.  The Consultant shall sign
all papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignments of priority
rights and powers of attorney, which Buyer may deem necessary or desirable in
order to protect its rights and interests in any Creations.  The Consultant
further agrees that if Buyer is unable, after reasonable effort, to secure the
necessary signature on any such papers, any officer of Buyer shall be entitled
to execute such papers as its, his or her agent and attorney-in-fact and the
Consultant hereby irrevocably designates and appoints each officer of Buyer as
its attorney-in-fact to execute any such papers on its behalf and to take any
and all actions as Buyer may deem necessary or desirable in order to protect its
rights and interests in any Creations, under the conditions described in this
paragraph.

 
9. Miscellaneous.
 
 
(a)
Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed entirely in that State, without regard to conflicts of laws
principles thereof to the extent that the general application of the laws of
another jurisdiction would be required thereby.  The parties hereto hereby
irrevocably submit to the jurisdiction of any state or federal court sitting in
the County of New York, State of New York, in any action or proceeding arising
out of or relating to this Agreement, and the parties hereby irrevocably agree
that all claims in respect of such action or proceeding may be heard and
determined exclusively in such state or federal court.  The parties hereto
hereby irrevocably waive, to the fullest extent permitted by law, any objection
which they or any of them may now or hereafter have to the laying of the venue
of any such action or proceeding brought in any such court, and any claim that
any such action or proceeding brought in any such court has been brought in an
inconvenient forum.

 
 
(b)
Severability.  The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 
 
(c)
Waivers and Amendments.  This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument executed by each of the parties hereto or,
in the case of a waiver, by the party waiving compliance.  The failure of any
party hereto at any time or times to require performance of any provision hereof
shall in no manner affect the right at a later time to enforce such
provision.  No waiver by any party of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained herein.

 
7

--------------------------------------------------------------------------------


 
 
(d)
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.

 
 
(e)
Assignment.  The Consultant may not assign this Agreement, or any right or
obligation hereunder, without the prior written consent of Buyer.  Any such
attempted assignment shall be null and void. Notwithstanding the foregoing, (i)
this Agreement shall inure to the benefit of the Consultant’s estate and heirs
and (ii) Consultant may, without the prior written consent of Buyer within 60
days of the Effective Date, assign his right to the Consulting Compensation
hereunder to an Affiliate of the Consultant.  Upon receipt of written notice
from the Consultant designating the Affiliate to which such right to the
Consulting Compensation has been assigned, Buyer shall thereafter pay the
Consulting Compensation directly to such Affiliate of the Consultant.

 
 
(f)
Audit Rights.  Buyer shall deliver to the Consultant, not less than once per
calendar quarter, a detailed calculation of gross sales applicable to the
preceding quarter. Upon delivery of the calculation of gross sales to the
Consultant, Buyer shall provide the Consultant and his representatives, at the
Consultant’s sole expense and not more often than once per calendar quarter,
with reasonable access to the books, records and financial information relating
to the Business and the Purchased Assets, to the extent reasonably necessary for
the Consultant’s evaluation of the gross sales.  The Consultant may dispute the
calculation of gross sales by notifying Buyer of such disagreement in writing,
setting forth in reasonable detail the particulars of such disagreement
(including supporting calculations), within thirty (30) calendar days after the
Consultant’s receipt of the determination of gross sales.  In the event that the
Consultant does not provide such a notice of disagreement within such thirty
(30) calendar day period, the Consultant shall be deemed to have accepted the
calculation of gross sales delivered by Buyer, which shall then be final,
binding and conclusive for all purposes hereunder.  In the event any such notice
of disagreement is provided within such thirty (30) calendar day period, Buyer
and the Consultant shall use their commercially reasonable efforts for a period
of thirty (30) calendar days to resolve any disagreements with respect to the
calculation of gross sales.  If the parties are unable to resolve such
disagreements and if the items that remain in dispute at the end of such thirty
(30) calendar day period (the “Unresolved Items”) (x) total less than $10,000,
then the Unresolved Items shall be deemed to have been resolved by Buyer and the
Consultant by splitting equally the amount of such Unresolved Items, and the
calculation of gross sales shall be finally modified so as to reflect such
resolution of the Unresolved Items; or (y) total at least $10,000, then, within
thirty (30) calendar days thereafter, either Buyer or the Consultant may submit
the dispute to binding arbitration before the American Arbitration Association
in New York, New York, and a final and conclusive determination of gross sales
shall be made by a single arbitrator.  All costs or expenses incurred by either
Buyer or the Consultant (including attorneys’ fees) in connection with such
arbitration shall be the sole responsibility of the party incurring such costs
or expenses.

 
8

--------------------------------------------------------------------------------


 
 
(g)
Death and Disability Benefits.  If the Consultant dies during the Term, all
Consulting Compensation to which the Consultant is entitled shall be paid,
during the remainder of the Term, in accordance with the terms of this Agreement
(including the timing of such payments included herein), to such Affiliate of
the Consultant as shall have been theretofore designated by the Consultant
pursuant to Section 9(e) hereof, or, in the absence of any such designation, to
the Consultant’s estate or a beneficiary designated by the Consultant.  If the
Consultant becomes disabled during the Term such that he is unable to provide
the Consulting Services, all Consulting Compensation to which the Consultant is
entitled shall be paid, during the remainder of the Term, in accordance with the
terms of this Agreement (including the timing of such payments included herein),
to such Affiliate of the Consultant as shall have been theretofore designated by
the Consultant pursuant to Section 9(e) hereof, or, in the absence of any such
designation, to the Consultant.  Notwithstanding anything to the contrary herein
or in any Exhibit hereto, and for the avoidance of any doubt, the inability of
Consultant to provide Consulting Services hereunder by reason of death or
disability shall not be a defense to the payment of any and all Consulting
Compensation hereunder.

 
 
(h)
Counterparts.  This Contract may be executed in duplicate counterparts, each of
which shall be deemed an original hereof.

 
*   *   *   *
 
[Signature Page Follows]
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first above written.
 

 
CORPORATE RESOURCE DEVELOPMENT INC.
     
By:
/s/ Jay H. Schecter
   
Name: Jay H. Schecter
   
Title: Chief Executive Officer
     

 

 
CONSULTANT:
     
/s/ Eric Goldstein
 
Name: Eric Goldstein

 
CRS hereby unconditionally guarantees to the Consultant (or its assignee) the
due and punctual payment of all compensation payable by Buyer to the Consultant
(or its assignee) hereunder.  The foregoing guaranty of CRS is a guaranty of
payment and not a guaranty of collection.
 

 
CORPORATE RESOURCE SERVICES, INC.
     
By:
/s/ Jay H. Schecter
    Name: Jay Schecter      Title: 

 
10

--------------------------------------------------------------------------------


 
EXHIBIT A
 
CONSULTING SERVICES.  The Consulting Services shall consist of the following
services that Buyer may request from time to time during the Term:
 
1.
Functioning as consultant to Buyer with respect to the business of Buyer and the
Business.

 
2.
Consulting services with respect to general administration and oversight with
respect to the business of Buyer and the Business, including maintaining
customer and client relationships.

 
3.
It is understood that the services of the Consultant will not require his full
time or attention or regular attendance at the offices of Buyer and that the
Consultant may engage in other business activities in accordance with this
Agreement, including without limitation, Section 7 hereof.  Except in the case
of death or disability, the Consultant shall be required to devote a minimum of
20 hours per week, during forty-six (46) weeks in each calendar year, to
providing the Consulting Services.



CONSULTING COMPENSATION.  In consideration of performing the Consulting
Services, Buyer will pay (or cause to be paid) to the Consultant the following
Consulting Compensation during the Term:
 
 
1.
Annual base compensation: $200,000, paid in accordance with Buyer’s payroll
practices, but not less frequently than twice per month.

 
 
2.
Periodic sales-based compensation: Buyer shall pay to the Consultant, not less
frequently than twice per month, 0.4% of the gross sales applicable to each pay
period.

 
 
3.
Annual sales-based compensation:  With respect to each twelve-month period
during the Term (the first such period beginning on the Effective Date), Buyer
shall pay to the Consultant 0.6% of the portion, if any, of the gross sales that
exceeds $80,000,000 in such twelve-month period.  Payment of such amount shall
be made within thirty (30) days from the end of the applicable twelve-month
period and based upon Buyer’s preliminary financial information available at
such time (such payment, the “Preliminary Payment”), provided, however, that
upon completion of the preparation of Buyer’s audited annual financial
statements, any difference between the Preliminary Payment and the amount due in
accordance with such audited financial statements (the “Final Annual Amount”)
shall be paid (a) by Buyer to Consultant, in the event the Preliminary Payment
is less than the Final Annual Amount, or (b) by Consultant to Buyer, in the
event the Preliminary Payment is greater than the Final Annual Amount.

 
11

--------------------------------------------------------------------------------


 
EXHIBIT B
 
12

--------------------------------------------------------------------------------

